DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 8/1/2022 have been received and entered. Claims 1, 5, 9, 11, 16 and 17 have been amended. Claims 1-21 are pending in the application.
Applicants’ remark has been considered and it appeared to overcome the rejection in the record.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 4-16 indicated reasons for allowable in the previous office action.
Regarding claims 1 and 17, none of the prior art of record teaches or suggests an identification and mapping subsystem for prioritizing the primitive objects for further scanning and analysis and through the further analysis determining one or more of the primitive objects as being abstract objects, where the abstract objects are understood as one or more known types of abstract object; and an environmental model responsive to the detection and ranging subsystem, and to the identification and mapping subsystem, which maintains a real time map of the one or more primitive objects and the one or more known types of abstract objects within the environmental scene, and which updates the real time map with new primitive objects and new abstract objects as repeated scans of the environmental scene are obtained (claim 1); identify a plurality of objects in the environmental scene, at least one of the identified objects being a primitive object for which insufficient information is present to make a determination as to what the at least one primitive object is; create an object priority list for the identified objects; and carry out a second phase operation of further using propagated energy to again scan identified objects in the environmental scene, in accordance with the object priority list, and using additional reflected energy to obtain additional information for each of the identified objects in the environmental scene, in a prioritized manner (claim 17).  
It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Shpun et al (US 20170205873) discloses mapping apparatus includes a transmitter, which emit a beam comprising pulse of light and a scanner, which is configured to scan the beam, within a predefined scan range, over a scene. A receiver receives the light reflected from the scene and to generate an output indicative of a time of flight of the pulses to and from points in the scene. A processor is coupled to control the scanner so as to cause the beam to scan over a selected window within the scan range and to process the output of the receiver so as to generate a 3D map of a part of the scene that is within the selected window (abstract, figures 1-2, pars 0057-0058), but does not expressly disclose the features of claims 1, 4 and 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Qualizza (US 5235316) discloses ultrasonic blind spot detecting system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865